DETAILED ACTION
Response to Amendment
1.	The amendment filed on 12/8/21 has been entered.

Claims 1, 5-7, 17 and 18 have been amended.

Claims 11-16 have been cancelled.

Claims 1-8 and newly added claims 21-22 are under consideration.

Response to Arguments
2.	Claims 10 and 17-19 have been fully examined in view of Applicant’s arguments, see page 8, filed 12/8/21. 
Election/Restrictions
3.	Claims 1-8, 10, 17-19, 21-22 are allowable. The restriction requirement among Embodiments 1-10, as set forth in the Office action mailed on 8/24/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 9 and 20 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
4.    Claims 1-10 and 17-22 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: See Applicant’s Remarks (pages 10-13) filed on 12/8/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


	
	
/AHMED N SEFER/Primary Examiner, Art Unit 2893